Title: To George Washington from Tobias Lear, 17 April 1789
From: Lear, Tobias
To: Washington, George



My dear Sir,
Baltimore April 17th 1789

I called at Mr Moncrieff’s with the enclosed bill, and was informed that he went over to the Eastern Shore some time last week, and was not expected home for several days. I could find no person who transacted his business in his absence from whom I might have gained some information respecting the payment of the bill. I have therefore left it that you may do with

it as you think best. Perhaps it might be well to leave it in the hands of some Gentleman here who will receive payment of it when Mr Moncrieff returns, and remit the money to New York.
Mr Curson informed me that he had shipped the seeds on board a vessel bound to Alexandria, which had sailed yesterday morning—and that he had charged the Captain to land them at Mount Vernon on his way up the River.
With my best wishes for a pleasant Journey—and in expectation of the happiness of seeing you shortly. I am, my dear Sir, Very respectfully & sincerely Your affectionate & Obedt Servt

Tobias Lear

